Title: From John Adams to Boston Patriot, 27 July 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, July 27, 1809.
				
				
HAVING laid together the negociations with the
Comte De Vergennes, relative to that sublime machine for
demolishing our independence, the mediation of the two
Imperial Courts and the congress at Vienna, I shall now
go back to my first arrival in Holland. Mr. Laurens had been long appointed agent to borrow money, and I expected to meet him in Holland, and consult with him on every thing connected with American affairs; but I was
disappointed. On the 14th of August I wrote to the
President of Congress.Amsterdam, August I4, 1780.Sir,On the 27th of July, I sat out from Paris on a journey
to Amsterdam.  I left Mr. Dana and Mr. Thaxter at Paris, who will regularly transmit to Congress, whatever
shall occur of importance to the United States to know.
They will also enclose all the English, French and Dutch
Gazettes.They are exerting themselves in this republic to man
their ships of war, in which, as they give very great premiums for seamen, as far as sixty ducats a man, they have
great success.The Russian men of war are arrived and anchored in
sight of the Texel, and several of the officers have been ashore in this city. The plenipotentiaries are gone to Petersburg. Sweden and Denmark have adopted the declaration of Russia. It is whispered that the Dutch ministers to the congress at Petersburg are shackled with instructions, to insist on a warranty of their possessions in
the East and West-Indies, previous to their acceding to
the confederation of the maritime powers; but this instruction produced a protest of the city of Amsterdam,
with such reasons against it, that it is tho’t the opposite
party will not venture to take upon themselves the consequences of a refusal to join in the confederation—so that  it is expected the treaty will take place!It is universally considered as a great misfortune to us,
by all with whom I converse here, that Mr. Laurens is not
arrived. Some prudent person, authorised by Congress,
is earnestly desired here. He would not be publicly received, at least until the States shall take a decided part
with the other maritime powers against England—This case, however, may soon happen.—But there is not in Europe a better station, to collect intelligence from France, Spain, England, Germany and all the northern parts;
nor a better situation from whence to circulate intelligence, through all parts of Europe, than this. And it may be depended on, that our cause has never suffered
from any thing more than from the failure of giving and
receiving intelligence. A minister here from Congress would be considered as the centre of communication between America and this and many other parts of Europe.
And I have, since my arrival here, been more convinced
than ever, that Congress might open a considerable loan here, and be supplied from hence with stores and with
cloathing, and at the same time be gradually extending
the commerce between this country and America, to the
great advantage of both.I have had a great deal of conversation upon the subject of a loan, and shall have more. I am sure that a loan
 might be obtained by any one, with powers from Congress. But there are no powers as yet arrived in Europe, that will ever succeed here.We are still in daily hope and expectation, that Mr.
Laurens will arrive; but should he decline to come, or
in case any accident has befallen him, I most earnestly
recommend to Congress, the appointment of some other
gentleman, with a proper commission, with full powers,
and especially to borrow money, and to sign proper promissory notes for the payment of it.The remainder of this letter was filled with the declaration of the king of Sweden, of the 30th of July, and that
of the king of Denmark of the 8th of July, in favor of
the maritime confederation in support of neutral rights.And let me here observe, that I translated from the
French, and regularly transmitted to Congress, every public document relative to the armed neutrality. These
papers are all before me, but to publish them would extend these letters to an immeasurable length. I shall
therefore omit them for the present. I suspect, however,
that a more complete collection of these state papers than
any hitherto published, would be useful. That which
has been published in England, under the title of  "A
Collection of Public Acts and Papers relating to the principles of Armed Neutrality, brought forward in the years
1780 and 1781," is not only a party pamphlet, but the
documents are incomplete. The Italian collections may
be more perfect. One is thought to be partial on the
other side.—Another is said to be more complete and
more impartial.On the 17th of August, 1780, I wrote to Mr. Dana, “Manley’s letter I wish you would answer and shew to
Dr. Franklin.—How much money does he want? I
would run a risque to let him and Cunningham have
some, if the Doctor declines."I expect soon to get into a way of receiving the papers,
but the winds have been so long contrary, that nothing
has come from London, except some stockjobbers expresses. Here is a great body of Jews, who are very busy
in the English stocks. If America would establish funds
and a stockjobbing system, she would soon make a figure among the Israelites. But this kind of bubbles I hope they will avoid. There are many respectable people
here, who profess a regard to America; but I hear many
curious doctrines.On the same day I wrote to Dr. Franklin, "I never
was more amused with political speculations than since my
arrival in this country. Every one has his prophecy.
One says, America will quit France, and give her the
go-by. Another, that France and Spain will abandon
America. A third, that Spain will forsake France and
America. A fourth, that America has the interest of all
Europe against her. A fifth, that she will become the
greatest manufacturing country, and thus ruin Europe.
A sixth, that she will become a great military and naval
power, and will be very ambitious, and terrible to Europe.”I answer the first, that if France would release America
from her treaty, and England would agree to our independence, on condition we would make an alliance offensive and defensive with her, America ought not and
would not accept it; because she will in future have no
security for peace, even with England, but in her treaty
with France.I ask the second, whether they think the connection of
America of so little consequence to France and Spain, that
they would lightly give it up?Of the third, I enquire whether the family compact
added to the connection with America is a trifling consideration to Spain?To the fourth, my reply is, that their paradox is like
several others in modern times, viz. that Bacchus and
Ceres did mischief to mankind when they invented wine
and bread; that arts, sciences and civilization have been
general calamities to the human race, &c. That upon
their supposition, all Europe ought to agree to bring away
the inhabitants of America and divide them among the
nations, to be maintained as paupers, leaving that quarter
of the globe, to grow up again with trees and bushes, and
become again the habitation of bears and Indians, forbidding all navigation to it, in future, forever. That mankind in general, however, are probably of a different
opinion, believing that Columbus, as well as Bacchus and
Ceres, did a service to mankind: and that Europe and
America will be rich blessings to each other, the one supplying a surplus of manufactures, and the other a surplus
of raw materials, the productions of agriculture.To the fifth I say, that America will not make manufactures enough for her own consumption.And to the sixth, that we love peace and hate war, so
much that we can scarcely keep up an army necessary to
defend ourselves against the greatest of evils, and to secure our independence which is the greatest of blessings:
and therefore, while we have land enough to conquer
from the trees and wild beasts we shall never go abroad
to trouble other nations.It is very plain however, that speculation and disputation can do us little service. No facts are believed but
decisive military conquests: no arguments are seriously
attended to in Europe, but force. It is to be hoped our
countrymen instead of amusing themselves any longer
with delusive dreams of peace, will bend the whole force of
their minds to augment their navy, to find out their own
strength and resources, and to depend upon themselves.On the same day, 17th August, 1780, I wrote to a
gentleman in London, with whom I had a correspondence
under feigned names, and who sent me regularly pamphlets and newspapers: with whom however I was not
sufficiently acquainted ever to write without reserve."Pray what do the politicians on your side the water
think of the plan of Russia, Sweden, and Denmark?
Do they believe that the Dutch will accede to it? These
have contended an hundred years for the principle of free
ships, free goods: Is it thought they will refuse it now?
Do you find much comfort in the news from America?
Are the people there ripe to declare for England? Is the
capture of Charleston the conquest of the States? Is the
American mind wholly subdued? Have they lost sight
of the pleasures of self government? Do they begin to
despise a free trade? To think the ministry just, honest wise & good? The parliament uncorrupt? The nation
virtuous? The national debt a blessing? The French alliance a calamity? Is my Lord North prepared with his
ways and means for next winter? How many millions
are proposed to be borrowed next? What interest is to
be given? Are the Israelites all ready? How is Gibraltar
to be supplied? How are the Grenadas and Floridas to
be regained? Do the politicians see their way clear
through the labyrinth? Is the American commerce quite
annihilated with France, Spain, Holland, Denmark, Sweden and the West Indies? How fare the fisheries this year? which gets the most,  the English or the Americans?
Does the nation still adore the administration for their
wisdom, their sublime plans and their wonderful success?August 22, 1780, I wrote again to congress and inclosed a translation of his Most Christian Majesty’s declaration in answer to the declaration of Sweden, in conformity to that of Russia. It is dated Versailles 4th of August, 1780.And the explanation which the Court of Sweden demanded relative to the proposal which the court of Russia
had made for the reciprocal protection and navigation of
their subjects.And the answer of the court of Russia, both of which
were published in London on the 15th of August.22d of August wrote to Mr. Luzac. “At a time when
the British emissaries are filling all Europe with their confident assertions of the distress of the Americans, the enclosed papers shew that both at Philadelphia and at Boston,
the people are so much at their ease, as to be busily employed in pursuits of the arts of peace; and in laying
foundations for future improvements in science and literature. If you think it worth while to publish these proceedings they are at your service. I have also received
the new constitution of Massachusetts. If you think it of
any use to translate it and publish it, it is at your command. Mr. Luzac accordingly translated and published
in the Leyden Gazette, the law of Massachusetts: establishing the academy of arts and sciences: The proceedings of the Philosophical Society at Philadelphia: with a sensible and elegant introduction.”August 23, 1780, wrote to Congress from Amsterdam.
“The errand of Mr. Cumberland to Madrid, is a mere
finesse of the British ministry intended to favor the canvasses for elections, keep up the stocks, aid the stockjobbers and the loan, and lull the belligerent powers, while
they prepare their measures for future enterprizes and another campaign. They have carried this plot so far, that
I see some paragraphs in the foreign papers, which seem intended to counteract it.The truth is according to my information, orders are
already sent out, by the British cabinet, to prosecute the
war with vigor in North Carolina and Virginia, the ensuing fall, winter and spring. Gen. Provost is about to sail
with some frigates to aid their operations on Cape Fear
River. It is said at the same time, that they are sounding
the house of Bourbon, through Sardinia, and have made
some loose propositions of accommodation, the ground
work of which is the sacrifice of America. And there is
no doubt they would yield to France and Spain, very
great things to carry their point against the United States,
who may depend upon the utmost exertion of their malice and revenge. But all this will not succeed. France
and Spain are now responsible for their conduct to the
rest of Europe, especially the Northern powers; and besides this, the separation between America and England
is an object of more pressing importance to France and
Spain, than any concessions that England can make them—so that America need not be under any apprehensions
of being deserted. If, however, she were to be deserted
by all the world, she ought seriously to maintain her resolution to be free. She has the means within herself. Her
greatest misfortune has been that she has never yet felt
her full strength, nor considered the extent of her resources.I cannot but lament, however, that there is no representative of Congress in this republic, vested with powers
to borrow money. This would be a double advantage. We should avail ourselves of a loan, and at the same
time lessen the loan of England. A loan once begun
here would rapidly increase, so as to deprive the English
of this resource. This is the method in which commerce
may be extended between the two republics, and the political sentiments and system of Holland changed. I fancy that several very solid houses here might be persuaded
to become security for the payment of interest. And that
contract might be made with them to send them remittances in produce, either to Europe, St. Eustatia, or St.
Thomas’s, &c. to enable them to discharge the interest.
Might not merchants be found in Philadelphia, Boston
and many other places, who would enter into contracts
with the public, to remit such a sum as should be agreed
on, in the produce of the country, to such houses here?
This method, if Congress should think it expedient to fall
in the way of sending fleets of merchantmen under convoy,
would easily succeed. The safe arrival of the Fier Roderigue, with so large a number of vessels under her care,
gives great encouragement to this plan."August 23, wrote to Mr. William Lee, at Brussells.
“There are opportunities enough by which I shall put
America on her guard against the plan you mention. The
plan of dividing which, which they have constantly pursued these fifteen years, has succeeded most admirably.
It has succeeded so far as to divide all mankind decisively
from them, excepting Holland and Portugal, and these
keep aloof, because they dare not come near. These are
unable to do more than they do at present. One lends
money, the other affords a harbor in Lisbon. But it
is our negligence, that we do not take away the money
from the former. Have you heard that Denmark has
made St. Thomas’s a free port?”I shall continue to send you extracts of letters, by which
the rise, progress and conclusion of our connection with
Holland may be in some degree understood; a connection
that accelerated the peace, more than the capture of
Cornwallis and his army.
				
					John Adams.
				
				
			